Case 4:18-cv-00072-DN-PK Document 240 Filed 05/03/21 PageID.4653 Page 1 of 9




                          THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF UTAH


 STACY MICKELSEN, KIRK R. MICKELSEN, and                  MEMORANDUM DECISION AND
 AMY V. BELLUM,                                           ORDER GRANTING-IN-PART
                                                          AND DENYING-IN-PART
                        Plaintiffs,                       MOTION TO STRIKE EXPERT
                                                          REBUTTAL REPORT OF
 v.                                                       WENDY SANDERS

 ARAMARK SPORTS &                                         Lead Case No. 4:18-cv-00072-DN-PK
 ENTERTAINMENT SERVICES,
                                                          Member Case No. 2:18-cv-00158-DN
                        Defendant,
                                                          District Judge David Nuffer
 and,                                                     Magistrate Judge Paul Kohler

 IN THE MATTER OF COMPLAINT OF SUMMER
 PARADISE, INC., ROGER COMSTOCK, TRACEE
 COMSTOCK, PRESTON MILLER, SANDY
 MILLER, BRIAN HORAN, KIM HORAN, DAVE
 DANIELS, BUD BULLARD, KRISTI BULLARD,
 CRAIG CURTIS, EARLYN CURTIS, DONALD
 BELLUM, STEVE MILLS, GREG PICKEREL,
 GINA PICKEREL, TROY SEYFER, GLENN
 LEWIS, REX ROLLO, NADINE ROLLO, STEVEN
 TYCKSEN, RUTH TYCKSEN, ROGER COOK,
 COLLEEN COOK, and KEVIN DANIELS as
 Owners or Owners Pro Hac Vice of a 2001 73-foot
 Stardust Houseboat “SUMMER PARADISE” for
 Exoneration from or Limitation of Liability,

                       Petitioners.

        This action consists of two consolidated cases arising from an explosion that occurred on

the Summer Paradise houseboat in July 2017 resulting in the tragic death of one occupant and

severe injuries to several others. The lead case is a negligence action by injured houseboat

occupants (“Plaintiffs”) against defendant Aramark Sports & Entertainment Services
Case 4:18-cv-00072-DN-PK Document 240 Filed 05/03/21 PageID.4654 Page 2 of 9




(“Aramark”). The member case is an action brought by the owners of the Summer Paradise

houseboat (“Petitioners”) to limit their liability for the damages caused by the explosion.

           Plaintiffs have filed a motion to strike a report dated August 8, 2020 from Aramark’s

expert Wendy Sanders as an unauthorized surrebuttal of a report dated June 30, 2020 from

Plaintiffs’ expert Carl Finocchiaro (the “Motion”). 1

                                                 DISCUSSION

                                               Report Summaries

           Mr. Finocchiaro produced an affirmative expert report dated December 3, 2019, in which

he offered the following opinion regarding the cause of the houseboat explosion:

               Evaluation of the available evidence indicates that gasoline leaked into
               the engine compartment and created gasoline vapor that was ignited
               when an attempt was made to start the generator. This was the cause of
               the explosion. The gasoline that entered the engine compartment
               leaked from the drain pan during (and shortly after) the refilling of the
               fuel tanks. Two different leak paths from the drain pan to the engine
               compartment were identified:

                   1. Gasoline entered the drain hole, flowed through the rubber drain
                   line and then flowed out of the end of the line, which was inside
                   the engine compartment. This flowpath came into existence after
                   the drain port was broken off the port side hull, which is
                   undetermined at this time.

                   2. Gasoline that accumulated on the aft side of the drain pan leaked
                   into the engine compartment via the 3 screw holes made during the
                   modification. This flowpath came into existence when the access
                   port was installed in 2010. 2

For convenience, these will be referred herein to as the “drain line” and “drain pan” theories or

hypotheses, respectively.



1
 Plaintiffs’ Motion to Strike Expert Rebuttal Report of Wendy Sanders as Beyond Scope of Scheduling Order,
docket no. 134, filed Aug. 31, 2020.
2
    Spectrum Forensics Report at 2-3, December 3, 2019, docket no. 138-1.



                                                                                                             2
Case 4:18-cv-00072-DN-PK Document 240 Filed 05/03/21 PageID.4655 Page 3 of 9




            Aramark’s expert, Wendy Sanders, produced an affirmative expert report dated

December 3, 2019, in which she stated, among other things:

                   The act of dispensing liquid fuel into the gas tank would displace
                   an equal volume of vapors out of the head space of the tank. Those
                   vapors would leave the tank primarily back through the deck fill
                   (around the fill nozzle). The heavy gasoline vapors would naturally
                   migrate to the lowest available station; in this case, the lowest
                   point would be downward through the open starboard engine
                   compartment hatch. 3

For convenience, this will be referred to herein as the “vapor displacement” theory.

            Ms. Sanders produced a rebuttal report to Mr. Finocchiaro’s December 3 report on

February 7, 2020.

            On June 30, 2020, Mr. Finocchiaro produced a rebuttal report to Ms. Sanders’ December

3 affirmative report. 4 In this June 30 report, Mr. Finocchiaro responded to Ms. Sanders’ vapor

displacement theory. In addition, however, Mr. Finocchiaro expanded on the opinions he gave in

his December 3 affirmative report regarding the drain line and drain pan causation theories,

going into significantly more detail than he did in his December 3 report.

            Regarding the drain line theory, Mr. Finocchiaro added analysis regarding the bilge

blower, which was not addressed in his December 3 report, and the impact its operation or non-

operation may have had in creating an explosive environment, that is also absent from his

December 3 report. 5 Regarding the drain pan theory, Mr. Finocchiaro added a discussion of tests

run by AEGI (before December 3) on the flow rate of the gasoline leaking through the screw

holes that is also absent from his December 3 report. 6



3
    Explico Engineering December 3 Report at 31, docket no. 134-1.
4
    Spectrum Forensics Report, June 30, 2020, docket no. 134-2.
5
    Id. at 6.
6
    Id. at 5.



                                                                                                    3
Case 4:18-cv-00072-DN-PK Document 240 Filed 05/03/21 PageID.4656 Page 4 of 9




           In a report dated August 8, 2020, Ms. Sanders addresses each of the three explosion

hypotheses identified by the parties: vapor displacement; gasoline dripping at screw holes; and

gasoline flowing from drain line. 7

                          Plaintiffs’ Objection to the Sanders August 8 Report

           Plaintiffs contend in the Motion that Ms. Sanders’ August 8 report is an unauthorized

surrebuttal report to Mr. Finochiarro’s June 30 rebuttal report, and should therefore be struck.

For the reasons stated below, the portions of Ms. Sanders’ August 8 report that address the vapor

displacement theory will be struck. The remainder of Ms. Sanders’ August 8 report will be

allowed.

                                        Vapor displacement hypothesis

           Ms. Sanders states in her affirmative December 3 report that vapor displacement was the

most likely cause of the explosion. 8 Mr. Finocchiaro critiqued Ms. Sanders’ vapor displacement

theory in his rebuttal June 30 report. 9 Ms. Sanders then produced her August 8 report, in which

she responded at length to Mr. Finocchiaro’s June 30 rebuttal of her vapor displacement theory. 10

           That response constitutes an unauthorized surrebuttal. The Federal Rules of Civil

Procedure do not authorize surrebuttal reports. “Federal Rule 26(a)(2) permits affirmative expert

disclosures and rebuttal expert disclosures; it does not permit parties to further rebut rebuttal

expert disclosures.” 11




7
    Explico Engineering Report, Aug. 8, 2020, docket no. 134-3.
8
    Explico Engineering December 3 Report at 29.
9
    Spectrum June 30 Report at 4-5.
10
     Explico Engineering August 8 Report at 4-10.
11
   Rothenberg v. Standard Ins. Co., No. 11-cv-01906-WYD-KMT, 2012 WL 2126846, at * 2 (D. Colo. June 12,
2012).



                                                                                                          4
Case 4:18-cv-00072-DN-PK Document 240 Filed 05/03/21 PageID.4657 Page 5 of 9




           Aramark contends it was permitted a surrebuttal to Mr. Finocchiaro’s June 30 report by a

court order 12 relating to the re-opening of discovery for 60 days for the purpose of investigating

the access panel cut in the houseboat. 13 In that order, the case schedule was modified to permit

Aramark to produce a rebuttal report to any “new opinions” propounded by Mr. Finocchiaro’s

rebuttal report to Ms. Sanders’ December 3 report, which was scheduled to be produced on June

15, 2020 (later moved to June 30). 14 The reason for giving Aramark that permission was to allow

Aramark an opportunity to respond to any opinions advanced by Mr. Finocchiaro in his June 30

report that were based on new information obtained during the limited 60-day discovery period

relating to the access panel cut.

           Ms. Sanders’ discussion of the vapor displacement theory in her August 8 report does not

fall into that category. It is not a response to “new opinions” offered by Mr. Finocchiaro relating

to the access panel cut, but rather a rebuttal to Mr. Finocchiaro’s response to her vapor

displacement theory.

           Aramark further suggests that Mr. Finocchiaro was obligated to disclose his opinions

regarding the vapor displacement theory in his affirmative report. 15 Rule 26(a)(2)(B) requires

that an affirmative expert witness report “contain a complete statement of all opinions to be

expressed and the basis and the reasons therefor.” 16 Aramark has not produced any evidence that

Mr. Finocchiaro had any opinions on the vapor displacement theory as of December 3, 2019.




 Order Granting Motion to Continue Existing Deadlines until LPRM’s Motion to Reopen Fact Discovery is
12

Determined, docket no. 87, filed April 14, 2020.
13
   Response and Opposition to Plaintiffs’ Motion to Strike Rebuttal Report of Wendy Sanders at 2, 6-9, docket no.
138, filed Sept. 14, 2020.
14
     Id.
15
     Opposition at 8.
16
     Fed.R.Civ.P. 26(a)(2)(B).



                                                                                                                    5
Case 4:18-cv-00072-DN-PK Document 240 Filed 05/03/21 PageID.4658 Page 6 of 9




Even if he did, the vapor displacement theory is Ms. Sanders’ theory of explosion, not Mr.

Finocchiaro’s. Mr. Finocchiaro reasonably addressed his theories of explosion in his affirmative

report, and waited to address Mr. Sanders’ theory until his June 30 rebuttal report.

           That portion of Ms. Sanders’ August 8 report that pertains to the vapor displacement

theory is an unauthorized surrebuttal, and will accordingly be stricken.

                                    Drain line and drain pan hypotheses

           Mr. Finocchiaro in his affirmative December 3 report identified the cause of the

explosion as follows:

                   Evaluation of the available evidence indicates that gasoline leaked
                   into the engine compartment and created gasoline vapor that was
                   ignited when an attempt was made to start the generator. This was
                   the cause of the explosion. The gasoline that entered the engine
                   compartment leaked from the drain pan during (and shortly after)
                   the refilling of the fuel tanks. Two different leak paths from the
                   drain pan to the engine compartment were identified:
                           1. Gasoline entered the drain hole, flowed through the
                   rubber drain hose and then flowed out of the end of the hose,
                   which was inside the engine compartment. This flowpath came
                   into existence after the drain port was broken off the port side hull,
                   which is undetermined at this time.
                          2. Gasoline that accumulated on the aft side of the drain
                   pan leaked into the engine compartment via the 3 screw holes
                   made during the modification. This flowpath came into existence
                   when the access port was installed in 2010. 17

           Ms. Sanders critiqued these opinions in her February 7 rebuttal report.

           Mr. Finocchiaro produced a rebuttal report dated June 30, 2020 in response to Ms.

Sanders’ December 3 affirmative report. In that report, Mr. Finocchiaro responded to the

opinions disclosed by Ms. Sanders in her December 3 report, as he was permitted to do by Rule

26 and the Scheduling Order.



17
     Spectrum December 3 Report at 3.



                                                                                                   6
Case 4:18-cv-00072-DN-PK Document 240 Filed 05/03/21 PageID.4659 Page 7 of 9




            In addition, however, Mr. Finocchiaro expanded on the analysis he provided in his

December 3 report relating to the drain line and drain pan hypotheses.

            First, Finocchiaro’s June 30 report includes a discussion of the bilge blower and the role

its use (or non-use) in the moments before the explosion may have played in the explosion. 18 Mr.

Finocchiaro reviews the evidence suggesting the bilge blower was used in the moments before

the explosion, and offers his opinion that “the use of the bilge blower would dilute but not

eliminate the gasoline vapor concentration in the engine compartment due to ongoing

evaporation.” 19 The role of the bilge blower is not discussed in Mr. Finocchiaro’s affirmative

December 3 report.

            Second, Finocchiaro’s June 30 report includes an extended analysis of testing conducted

by AEGI on the flowrate for the gasoline dripping through the screw holes in the drain pan. 20

Mr. Finocchiaro concludes, based on AEGI testing, that the time needed to introduce 7.1 ml of

liquid gasoline into the engine compartment is approximately 19 minutes. 21 Mr. Finocchiaro’s

December 3 report does not discuss the AEGI testing.

            Plaintiffs do not explain why Mr. Finocchiaro did not include his analysis regarding the

bilge blower and the AEGI flowrate testing in his December 3 report. “The purpose of Rule

26(a)(2)’s expert disclosure requirements is to eliminate surprise and provide the opposing party

with enough information regarding the expert’s opinions and methodology to prepare efficiently

for deposition, any pretrial motions and trial.” 22 Rule 26(a)(2)(B) requires that an affirmative



18
     Spectrum June 30 Report at 5-6.
19
     Id. at 6.
20
     Id. at 5.
21
     Id.
22
     Cook v. Rockwell Int’l Corp., 580 F. Supp. 2d 1071, 1122 (D. Colo. 2006).



                                                                                                         7
Case 4:18-cv-00072-DN-PK Document 240 Filed 05/03/21 PageID.4660 Page 8 of 9




expert witness report “contain a complete statement of all opinions to be expressed and the basis

and the reasons therefor.” 23 While Rule 26(e) permits supplemental reports, a supplemental

report that seeks to “‘strengthen’ or ‘deepen’ opinions expressed in the original expert report

exceeds the bounds of permissible supplementation and is subject to exclusion under Rule

37(c).” 24 The right to supplement “does not give license to sandbag one’s opponent with claims

and issues which should have been included in the expert witness’ report.” 25 Mr. Finocchiaro

labeled his June 30 report as a supplemental report, but the Federal Rules of Civil Procedure do

not permit an expert to add new material in a supplemental report that could have been included

in the initial affirmative or rebuttal report. 26 This is especially so here, where Mr. Finocchiaro’s

“supplemental report” was produced months after the production of the applicable rebuttal

report—Ms. Sanders’ February 7 report.

           To the extent that Ms. Sanders’ August 8 report responds to Mr. Finocchiaro’s opinions

on the drain pan and drain line theories presented in his June 30 report, that response will be

allowed in view of: (1) the additional analysis and opinions provided on these topics by Mr.

Finocchiaro in his June 30 report; and (2) the fact that Ms. Sanders did not have the opportunity

to respond to that material in her February 7 report since Mr. Finocchiaro did not include it in his

December 3 report.

                                                        ORDER

           For the reasons stated above, IT IS HEREBY ORDERED that the Motion is GRANTED-

IN-PART and DENIED-IN-PART. Ms. Sanders’ discussion of the vapor displacement theory in



23
     Fed.R.Civ.P. 26(a)(2)(B).
24
     Beller ex rel. Beller v. U.S., 221 F.R.D. 689, 695 (D. N.M. 2003).
25
     Id.
26
     Fed.R.Civ.P. 26(a)(2)(B).



                                                                                                        8
Case 4:18-cv-00072-DN-PK Document 240 Filed 05/03/21 PageID.4661 Page 9 of 9




her August 8 report at pages 4 – 10 is stricken, along with the related conclusions and opinions

from the “Conclusions and Opinions” section of the August 8 report on pages 13 – 15. The

remainder of Ms. Sanders’ August 8 report will not be stricken.

       Signed May 3, 2021.

                                            BY THE COURT

                                            _____________________________
                                            David Nuffer
                                            United States District Judge




                                                                                                   9
